FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust 1, 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ Appendix 1 Capital and risk management Appendix 1 Capital and risk management Presentation of information 2 General overview 2 Capital management Capital and leverage ratios 4 Capital resources 5 Leverage exposure 9 Risk-weighted assets 11 Liquidity and funding risk Overview 14 Liquidity risk 15 Funding risk 17 Encumbrance 19 Credit risk Financial assets 23 Loans and related credit metrics 28 Debt securities 32 Derivatives 34 Problem debt management 35 Key loan portfolios 39 Credit risk assets 51 Market risk Trading portfolios 56 Non-trading portfolios 59 Country risk Overview 61 Summary of country exposures 63 Appendix 1 Capital and risk management Presentation of information The assets of disposal groups are presented as a single line in the consolidated balance sheet as required by IFRS. The risk and balance sheet management disclosures include the balances and exposures of disposal groups. General overview* RBS’s main risks are described in ‘Risk and balance sheet management - Risk coverage’ in the 2013 Annual Report and Accounts. The following table presents a summary of the key developments for each risk during 2014. Risk type 2014 developments and summary Capital adequacy risk The capital position continued to improve with CET 1 ratio at 10.1 %, up from 8.6% at the year end reflecting continuing reductions in risk-weighted assets primarily in CIB and RCR, lower regulatory capital deductions relating to deferred tax assets and expected loss, and attributable profit. Liquidity and funding risk Liquidity metrics remained strong: the liquid portfolio of £138 billion covering short-term wholesale funding more than four times, LCR improving to 104%, NSFR at 111% and the stressed coverage ratio improved significantly to over 170%. Credit risk Balance sheet credit exposures after credit mitigation and enhancement, decreased by 7% to £333 billion and credit risk RWAs fell by £35 billion, 10%, reflecting risk reduction.
